DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21, 22, 26-28, 32-34, 37-39 and 41-43, as recited in the July 27, 2020 Amendment, were previously pending and subject to a final office action filed on August 5, 2020 (the “August 5, 2020 Final Office Action”).  On December 7, 2020, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, wherein Applicant submitted further amendments to claims 21, 27, 33, and 41-43 (the “December 7, 2020 RCE”).  Claims 21, 22, 26-28, 32-34, 37-39 and 41-43, as recited in the December 7, 2020 RCE, were subject to a non-final office action filed on December 24, 2020 (the “December 24, 2020 Non-Final Office Action”).
On March 24, 2021, Applicant submitted further amendments to independent claims 21, 27, and 33 (the “March 24, 2021 Amendment”).  Claims 22, 26, 28, 32, 34, 37-39 and 41-43 were not amended in the March 24, 2021 Amendment (except for the amendments to claims 21, 27, and 33 which they individually depend from respectively).  Claims 21, 22, 26-28, 32-34, 37-39 and 41-43, as recited in the March 24, 2021 Amendment, are currently pending and subject to the final office action below.

Response to Arguments
Response to Applicant’s Remarks Concerning Claims Rejected Under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 1-3, filed March 24, 2021, with respect to rejections of claims 21, 22, 26-28, 32-34, 37-39, and 41-43 under 35 U.S.C. § 103, in view of: Tran et al. (Pat. No. US 8,626,530), as modified in view of: Seraly et al. (Pub. No. US 2014/0006055); Machani et al. (Pub. No. US 2011/02888817); Keresman, III et al. (Pub. No. US 2011/0071847) (hereinafter referred Keresman); Patiejunas et al. (Pub. No. US 2014/0046908); Lawless (Pub. No. US 2007/0168228); and Napper (Pub. No. US 2013/0226651), have been considered but they are they are not persuasive.  Applicant argues that the combination of: Tran, as modified in view of: Seraly; Machani; Keresman; Patiejunas; Lawless; and Napper, does not teach the newly amended limitations directed to “sending, from the remote server, a prescription ready message to the local device including an amount due for the prescription and an option for mobile payment”; and “receive, at the remote server, a selection of mobile payment method and process the payment for the prescription prior to the arrival of the user at a pharmacy”, as described in claim 21 and similarly described in claims 27 and 33.  Examiner respectfully disagrees.
The combination of Tran, as modified in view of: Seraly; Machani; Keresman; Patiejunas; Lawless; and Napper teaches “sending, from the remote server, a prescription ready message to the local device including an amount due for the prescription and an option for mobile payment”; and “receive, at the remote server, a selection of mobile payment method and process the payment for the prescription prior to the arrival of the user at a pharmacy.”  For example, Tran teaches a system and method, comprising: “sending a prescription ready message to the user’s local device”, where if a user provides an electronic mail address, the express refill system may use the electronic mail address to notify the user that requested prescriptions are ready for pick up (i.e., sending a prescription ready message to the user’s device). See Tran, Column 11, lines 47-51, Column 16, lines 37-41, and FIG. 12D.  Next, Machani teaches “sending a message to the local device including an amount due” for online goods. See Machani, paragraph [0041].  Lastly, Napper teaches “sending a message with an option for mobile payment” (see Napper, paragraphs [0106] and [0108]); and “receiving, at the remote server, a selection of mobile payment method and process the payment for the prescription prior to the arrival of the user at a pharmacy.” See Napper, paragraph [0108] and [0114].  Therefore, the prior art cited in the December 24, 2020 Non-final OA (particularly Tran, Machani, and Napper) teach the newly amended limitations in claims 21, 27, and 33.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22, 27, 28, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Tran et al. (Pat. No. US 8,626,530), in view of:
- Seraly et al. (Pub. No. US 2014/0006055);
- Machani et al. (Pub. No. US 2011/02888817);
- Keresman, III et al. (Pub. No. US 2011/0071847) (hereinafter referred to as Keresman);
- Patiejunas et al. (Pub. No. US 2014/0046908);
- Lawless (Pub. No. US 2007/0168228); and
- Napper (Pub. No. US 2013/0226651).

	Regarding claims 21 and 27,
		- Tran teaches system and method comprising:
			- a user database that stores information (as described in both of claims 21 and 27) (Tran, Col. 8, lines 1-2; a database or other data storage mechanism);
			- a remote server communicatively in communication to a third party system and the user database (as described in both of claims 21 and 27)  (Tran, Col. 7, lines 60-67, where the web server in Tran is the “remote server”; the “remote server” (i.e., web server) includes a controller, which is communicatively connected to the “user database” (i.e., database or other data storage mechanism) and a third party system (i.e., the central processing system and/or one or more facility servers));
			- the remote server configured to:
				- store the prescription information for the user in the user database (as described in claims 21 and 27) (Tran, Col. 9, lines 40-51—Col. 10, lines 8-30; In Column 9, lines 40-51, Tran teaches that customer records are among the exemplary data that the system 100 may store on the databases 146 and 182 (i.e., a user database). A customer record contains important information about Tran teaches that the customer record includes prescription data for each prescription filled by the pharmacy for the customer (i.e., prescription information for the user). See Column 10, lines 10-30 for examples of prescription data).);
- query the user database using input received from the user to retrieve a unique identifier associated with both the user and the prescription information for the user, the unique identifier is one of: a name of the user, a birthdate of the user, an order number, or an account number (as described in both of claims 21 and 27) (Tran, Col. 9, lines 45-51, Col. 12, lines 11-24;  In Column 12, lines 11-24, Tran teaches that, [i]n any event, when the web server 202 receives the prescription numbers 312 entered by the user (i.e., the prescription numbers entered by the user operate and are the equivalent of a unique identifier that is an order number) into the field or fields 304, the web server may issue a query to a database having a plurality of records corresponding to prescription numbers (i.e., querying the user database using input received from the user).  The query may, in various implementations, be directed to the database 146, the database 182, or the database 240.  In response to the query, the database may return results providing to the web server 202 information regarding whether each received prescription number is valid, the patient associated with the prescription (i.e., retrieving the unique identifier associated with both the user and the prescription information for the user), whether the prescription associated with each of the received prescription numbers has remaining refills, the store at which the prescription was last filled, the medication name, the medication strength, the drug quantity and/or day supply, etc.  In Column 9, lines 45-51, Tran teaches that [t]he customer profile includes basic biographical information about the customer, such as a customer name (i.e., the unique identifier is a name of the user), a customer address, a customer phone number, an insurance carrier associated with the i.e., the unique identifier is a birthdate of the user), a health history or condition, customer purchase history, etc.);
				- the remote server configured to transmit a message including the unique identifier to a local device associated with the user (as described in both of claims 21 and 27) (Tran, Col. 12, lines 25-37, FIG. 7; In Column 12, lines 25-37, Tran teaches [w]ith reference now to Figure 7, the web server 202, after receiving a query response from the database may transmit an order review web page 320 to the web-enabled device 206-216 (i.e., transmitting a message to a local device associated with the user).  The order review web page 320 includes a prescription information area 322 listing, for each prescription number received, the prescription number 324 and may also include information about the corresponding prescription medication such as the quantity, the medication name, the medication strength, the patient name (i.e., the message includes the unique identifier), and the date on which the prescription was last filled.  In the embodiment illustrated in FIG. 7, the prescription information area 322 includes the prescription number 324 and the corresponding drug name and strength 326.); and
- send, from the remote server, a prescription ready message to the local device (as described in both of claims 21 and 27) (Tran, Col. 11, lines 47-51, Col. 16, lines 37-41, FIG. 12D; Column 11, lines 47-51 teach that if a user provides an electronic mail address, the express refill system may use the electronic mail address to notify the user that requested prescriptions are ready for pick up (i.e., sending a prescription ready message to the user’s device). See Figure 12D in the box under Reference number 340.  Column 16, lines 37-41 teaches that when the prescription order has been filled, and is ready at the designated pickup store 334, the pharmacy (or a system operated by the pharmacy) may transmit a notification to the customer to inform the customer that the prescription order is ready for pickup (i.e., sending a prescription ready message to the user’s device).).
		- Tran does not explicitly teach:
a remote server, communicatively in communication with a first computing system, a second computing system, a third party system and the user database, the remote sever configured to (as described in both of claims 21 and 27):
				- receive prescription information for a user from a medical practitioner (as described in claims 21 and 27);
				- include a link in the unique identifier subsequent to retrieving the unique identifier from the user database (as described in both of claims 21 and 27);
				- the local device configured to transmit location information of the local device (as described in both of claims 21 and 27);
				- receive instructions from the local device based on selection of the link included in the unique identifier by the local device, the received instructions including a unique mobile identifier (as described in both of claims 21 and 27);
				- receiving, via the remote server, a digital signature from the local device (as described in claim 27);
				- determine whether the user is authorized to receive sensitive information in compliance with HIPAA regulations and has consented to the HIPAA terms based at least in part on the digital signature (as described in claims 21 and 27);
 				- determine whether the local device is authorized to receive sensitive information based at least in part on the local unique identifier (as described in both of claims 21 and 27);
				- in response to the determination that the user is authorized to receive information and the local device is authorized to receive sensitive information, retrieve a profile associated with the user from the first computing system based on the unique identifier to identify the user (as described in both of claims 21 and 27);
				- retrieve sensitive information associated with the user from the second computing system based on the profile (as described in both of claims 21 and 27);
transmit the sensitive information associated with the user and a pre-authorization request to the third-party system (as described in both of claims 21 and 27);
				- obtain preauthorization from the third party system in response to the instructions (as described in both of claims 21 and 27);
				- track geographic coordinates of the local device based on the location information received from the local device (as described in both of claims 21 and 27);
				- estimate an arrival time of the user based on the geographic coordinates of the local device (as described in both of claims 21 and 27);
				- in response to preauthorization and estimated arrival time, initiate at least one operation in preparation for arrival of the user (as described in both of claims 21 and 27); and
- sending a message with an amount due for the prescription and an option for mobile payment (as described in both of claims 21 and 27); and
- receive, at the remote server, a selection of mobile payment method and process the payment for the prescription prior to the arrival of the user at a pharmacy (as described in both of claims 21 and 27).
		- However, in analogous art of integrated systems which collect and store patient data, Seraly teaches a system comprising: a remote server, communicatively in communication with a first computing system, a second computing system a third party system and the user database, the remote sever configured to (as described in both of claims 21 and 27) (Seraly, paragraphs [0015], [0018], [0020], [0039], and [0041]; In paragraph [0039], the medical system includes a portal web server (i.e., a remote server) which manages and operates the medical system as well as manages and controls access to all of the data stored on the different servers within the system.  In paragraph [0018], the portal server may be distributed among several servers.  Therefore, the first computing system may be one of the distributed servers among these several servers.  In paragraph [0015], the portal server is used to enroll a plurality of users in the form of patients.  Each user is issued a credential for authentication and Seraly teaches that the enrolled patient information may be stored on the portal web server, which may be several distributed servers (i.e., including the first computing system).  In paragraph [0041], the portal web server is also in communication with a payment server (i.e., second computing system) which includes data related to the transfer and storage of electronic funds transfer data, as well as financial account data for a patient.  Also in paragraph [0041], the portal web server is in communication with an ERP web server (i.e., a third party server) (through the network).  The ERP web server provides accounting services, which may include banking and other financial institutions (see paragraph [0018]).  In paragraph [0018], Seraly teaches that the portal server is also in communication with a database (i.e., a user database).  Further, paragraph [0020] teaches that the claimed invention ensures that medical information is stored and accessed on a highly secure electronic communication network.).
Therefore, it would have been obvious to one of ordinary skill in the art of integrated systems which collect and store patient data at the time of effective filing date of the claimed invention to modify the system and method taught by Tran, to incorporate the integrated medical evaluation and communication system arrangement, as taught by Seraly, in order to ensure that medical information is stored and accessed on a highly secure electronic communication network. See Seraly, paragraph [0020]; see also MPEP § 2143 G.
- Further, in analogous art of systems and methods for processing healthcare payments Machani teaches:
				- including a link in the unique identifier subsequent to retrieving the unique identifier from the user database (as described in both of claims 21 and 27) (Machani, paragraph [0084]; Paragraph [0084] teaches that the hyperlink is a path to the invoice payment request. The hyperlink and the unique identifier (i.e., the user’s email address) are included in the message that is sent to the user.);
				- obtaining preauthorization from the third party system in response to the instructions (as described in both of claims 21 and 27) (Machani, paragraph [0090] and [0093]; i.e., the third party system) either receives notification that the transfer is complete or that insufficient funds are available. If a notification is received, the healthcare payment-processing system transfers payment to a healthcare provider account for the charges.” Here, the healthcare payment-processing system operates like the third party system which sends preauthorization to the remote server in applicant’s system.  The healthcare payment-processing system in Machani verifies whether sufficient funds are available to pay for the end-user’s healthcare services.); and
				- sending, from the remote server, a message to the local device including an amount due for the prescription (as described in claims 21 and 27) (Machani, paragraphs [0004] and [0041]; Paragraph [0041] teaches that healthcare payment-processing program, in response to said communications interface receiving said payment request, determining estimated benefits payable on behalf of the end-user’ healthcare insurance plan for the charge, estimating an end-user payable amount (i.e., determining the amount due for a prescription), generating an invoice payment requesting indicating the estimated end-user-payable amount, and transmitting the invoice payment request to the end-user (i.e., sending a message including an amount due for the prescription).  Further, paragraph [0004] teaches that these payment verification features are beneficial, because they help to reduce the amount of bad debt that a healthcare provider (i.e., pharmacy) would take on from users in situations when the healthcare provider does not collect payment at the point of sale.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for processing healthcare payments at the time of the effective filing date of the claimed invention to further modify the system and method taught in Tran, as modified in view of Seraly, to incorporate steps and features directed to (1) the link, message transmission, and preauthorization; and (2) transmitting an invoice payment amount to a user, as taught by Machani, in order to reduce the bad debt that a healthcare provider (i.e., pharmacy) would take on from users in situations when the healthcare provider does not collect payment at the point of sale. See Machani, paragraph [0004]; see also MPEP § 2143 G.
Keresman teaches a system and method, comprising:
			- receiving prescription information for a user from a medical practitioner (as described in claims 21 and 27) (Keresman, paragraph [0063]; Fig. 4; Once the doctor (Reference Number 40 in Figure 4) (i.e., a medical practitioner) is authenticated and/or authorized by the agent (Reference Number 10 in Figure 4) (i.e., a remote server), a prescription is posted at step 310 (See Figure 4) (i.e., receiving prescription information for a user from a medical practitioner).  Keresman further teaches that prescription posting is achieved by the agent 10 collecting or otherwise receiving relevant prescription data (e.g., an identification of the drug being prescribed, the dosage, the number and/or frequency of refills, a date when the prescription expires, the name or identity of the registered patient for which the prescription is intended, instructions for taking the drug, restrictions on and/or instructions for filling the prescription, etc.) (i.e., prescription information) from the doctor 40 (i.e., receiving prescription information for a user from a medical practitioner).);
			- in response to the determination that the user is authorized to receive information, retrieving a profile associated with the user from the first computing system based on the unique identifier to identify the user [similar to the limitation described in claims 21 and 27] (Keresman, paragraphs [0056] and [0058]; In paragraph [0058], Keresman further teaches that the agent may also determine at step 226 the now identified entity’s level of authorization (i.e., a profile associated with the user based on the unique identifier).  Further, the selected and/or requested authorization data is then returned to the pharmacy 30, along with the redirected entity.  Alternately, the selected authorization data to be sent and/or the desired format thereof is predefined in the pharmacy’s account (i.e., a profile associated with the user from the first computing system), or it is individually requested and/or defined when the entity is directed to the agent 10 by the pharmacy 30.  The authorization data optionally indicates a level of authorization set for the identified user.  The level may have been set by the user or pharmacy 30 upon registration or upon subsequent modification of the respective participant accounts i.e., to write prescriptions, to order prescriptions, etc.), the dollar amount which the user is authorized to spend in a given commercial transaction, etc. (i.e., after authorization, the server is able to identify the user based on the user’s level of access).  As an example, in paragraph [0056], Keresman teaches that when the authentication data is collected by the agent, the agent compares the authentication data for consistency to the account information (i.e., a profile that is retrieved for comparison analysis) maintained in the agent’s database 14, and where there is a match the entity is deemed authentic and positively identified as the holder of the matching account, i.e., the corresponding registered user or participant (i.e., demonstrating that the user is identified based on retrieving a profile for the user.).  Further in paragraph [0056], Keresman teaches that the user’s options are options are customized based on the status of the identified participant.  For example, doctors 40 may be presented with the options of posting prescriptions, modifying or canceling previously posted prescriptions, accessing pharmaceutical records, modifying their accounts etc., and patients 50 may be presented with the options of ordering prescriptions, accessing their pharmaceutical records, modifying their accounts, etc.  As such, this disclosure demonstrates that the server is configured to identify the user based on retrieving a profile associated with the user, in response to determine that the user is authorized to receive information, as described in the claimed invention.);
				- retrieving sensitive information associated with the user based on the profile (as described in both of claims 21 and 27) (Keresman, paragraphs [0041]-[0043]; In paragraph [0043], the pharmacy evaluates the registration of a new participant (e.g., a patient) based on the data collected in paragraph [0041] (i.e., including the patient's payment and credit information).  Further, the pharmacy may determine the patient's credit worthiness by verifying its consistency by retrieving payment and credit information from the registration data (i.e., retrieving the sensitive information based on the user's profile).); and
transmitting the sensitive information associated with the user and a pre-authorization request to the third-party system (as described in both of claims 21 and 27) (Keresman, paragraphs [0004], [0041], and [0043]; In paragraph [0043], when a patient intends to fill a prescription using the system, the patient's credit worthiness is evaluated.  In determining credit worthiness, the pharmacy may pass the relevant registration data to an appropriate financial institution or credit bureau where it is analyzed for credit worthiness (i.e., transmit sensitive information associated with the user and pre-authorization request to the third-party system). In paragraph [0041], the relevant registration that is related to credit worthiness includes the patient's: name, phone number, age (date of birth), sex, weight, social security number, and/or other like personal information, address, e-mail address, home phone number, work phone number, mother's maiden name, employer, data related to the patient's insurance coverage, data related to the patient's preferred form(s) of payment, etc. (i.e., examples of sensitive information).  Further, paragraph [0004] teaches that these security features help to guard against fraudulent or otherwise unauthorized prescription drug fulfillment transactions and/or unauthorized access to confidential medical and/or pharmaceutical records.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods of processing drug prescriptions via a communications network and authenticating the identity and payment method of prescriptions customers at the time of the effective filing date of the claimed invention to further modify the system and method taught by Tran, as modified in view of: Seraly and Machani, to incorporate the receipt of prescription information, authorization verification, and payment method verification request features as taught by Keresman in order to provide secure access to sensitive and confidential information.  It is well-known that adding an appropriate level of security to pharmacy systems (e.g., a registration and verification process) guards against fraudulent or otherwise unauthorized prescription drug fulfillment transactions and/or unauthorized access to confidential medical and/or pharmaceutical records. See Keresman, paragraph [0004]; see also MPEP § 2143 G.
- While Keresman teaches a system and method, with a remote server which retrieves profile associated with a user based on the unique identifier of the user and retrieving sensitive Keresman does not explicitly teach retrieving a profile associated with the user and sensitive information associated with the user from different computing systems (i.e., retrieving a profile associated with the user from a first computing system and retrieving sensitive information associated with the user from a second computing system) as described in Applicant's claimed invention.
- However, Seraly teaches that the profile information may come from a separate source than the payment information (i.e., the profile information is contained in the portal web server and payment information is contained in the payment server, and is only accessed by the secure network) as described above. See Seraly, paragraphs [0015], [0018], [0039], and [0041].  Therefore, it would have been obvious to one of ordinary skill in the art for prescription processing systems and methods at the time of the effective filing date of the claimed invention to incorporate the storing of the profile on a separate computing system than the sensitive information as taught by Seraly, in order to ensure that medical information is stored and accessed on a highly secure electronic communication network. See Seraly, paragraph [0020]; see also MPEP § 2143 G.
	- Further, in analogous art of systems and methods for data storage systems with enhanced and reliable security mechanisms, Patiejunas teaches a system and method, configured to:
		- receive instructions from the local device based on selection of the link included in the unique identifier by the local device, the received instructions including a unique mobile identifier (as described in both of claims 21 and 27) (Patiejunas, paragraph [0053]; In paragraph [0053], Patiejunas teaches that an authentication service 220 may be invoked, for example, by API handler 218, to authenticate an API request.  For example, in some embodiments, authentication service 220 may verify identity information submitted with the API request (i.e., the submitted identity information in Patiejunas is the equivalent of receiving instructions from the local device in Applicant’s claimed invention) such as username (i.e., a unique identifier) and password Internet Protocol (" IP) address (i.e., a unique mobile identifier), cookies, digital certificate, digital signature and the like.  In other embodiments, authentication service 220 may require the customer to provide additional Patiejunas teaches that the identity information submitted in the API request may include a (1) username (i.e., a unique identifier) and (2) password Internet Protocol (“IP”) address (i.e., a unique mobile identifier); and such authentication information may be required as part of a multifactor authentication scheme.);
			- determine whether the user is authorized to receive sensitive information and determine whether the local device is authorized to receive sensitive information based at least in part on the unique mobile identifier (similar to the limitation described in both of claims 21 and 27) (Patiejunas, paragraphs [0053] and [0054]; In paragraph [0053], Patiejunas teaches that an authentication service 220 may be invoked, for example, by API handler 218, to authenticate an API request.  For example, in some embodiments, authentication service 220 may verify identity information submitted with the API request  such as username (i.e., a unique identifier) and password Internet Protocol (" IP) address (i.e., a unique mobile identifier), cookies, digital certificate, digital signature and the like (i.e., determining whether the user, based on the username (i.e., unique identifier) and digital signal; and the device, based on the IP address (i.e., unique mobile identifier), are authorized to receive the sensitive information).  In paragraph [0054], Patiejunas further teaches that, in one embodiment, authorization service 222 verifies that requested access is directed to data objects contained in the requestor's own logical data containers or which the requester is otherwise authorized to access (i.e., determining whether the user is authorized to receive sensitive information).); and
		- in response to the determination that the user is authorized to receive information and the local device is authorized to receive sensitive information, retrieve a profile associated with the user from the first computing system based on the unique identifier to identify the user (as described in both of claims 21 and 27) (Patiejunas, paragraphs [0035] and [0054]; In paragraph [0035], Patiejunas teaches that in response to a download request 130, archival data storage system 104 may retrieve 132 the staged data from the staging store and provide the retrieved data to i.e., retrieving a profile associated with the user from the first computing system.).  Paragraph [0054] teaches that these multifactor authentication techniques are beneficial, because they help to determine whether a requested access is permitted according to one or more policies determined to be relevant to the request.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for data storage systems with enhanced and reliable security mechanisms at the time of the effective filing date of the claimed invention to further modify the system and method taught by Tran, as modified in view of: Seraly; Machani; and Keresman, to incorporate the multifactor authentication process as taught by Patiejunas, in order to determine whether a requested access is permitted according to one or more policies determined to be relevant to the request. See Patiejunas, paragraph [0054]; see also MPEP § 2143 G.
	- Still further, in analogous art of prescription management and compliance systems, Lawless teaches a system, comprising:
		- receiving, via the remote server, a digital signature from the local device (as described in claim 27); and determining whether a user is authorized to receive sensitive information in compliance with HIPAA regulations and has consented to the HIPAA terms based at least in part on the digital signature (as described in claims 21 and 27) (Lawless, paragraphs [0009], [0054], [0084], and [0087]; Paragraphs [0084] and [0087] teach that the interface allows the user to digitally sign a HIPAA release and enrollment form for the system 406 (i.e., receiving a digital signature from the local device to determine whether the user is authorized to receive sensitive information in compliance with HIPAA regulations and has consented to the HIPAA terms).  Further, paragraph [0054] teaches that users and other individuals must sign a HIPAA release to get access to this PHI [Personal Health Information] (i.e., the users must sign a HIPAA release in order to access “sensitive information”), and all entities involved in the proposed invention must be either HIPAA Covered Entities or sign Business Associate or Sub-Business Associate Agreements with the Covered Entities to get access to an individual’s PHI (i.e., the system determines whether the user is able to access the sensitive information 
Therefore, it would have been obvious to one of ordinary skill in the art of prescription management and compliance systems at the time of the effective filing date of the claimed invention to further modify the system and method taught by Tran, as modified in view of: Seraly; Machani; Keresman; and Patiejunas, to incorporate the step and feature of using digital signatures to determine whether users are authorized to receive sensitive information as taught by Lawless, in order to help to make compliance with healthcare laws and standards more efficient for healthcare personnel. See Lawless, paragraph [0009]; see also MPEP § 2143 G.
		- Lastly, in analogous art of systems and methods for managing orders of remotely purchased goods, Napper teaches a remote server configured to:
			- the local device configured to transmit location information of the local device (as described in both of claims 21 and 27) (Napper, paragraph [0081]; The GPS system in the smartphone (or alternatively, in the data processing system (i.e., the remote server)) obtains the user's location.);
			- track geographic coordinates of the local device based on the location information received from the local device (as described in both of claims 21 and 27) (Napper, paragraphs [0073] and [0081]; In paragraph [0073], Napper teaches an arrival estimate may be obtained by using position information derived from a global positioning system (GPS) navigation system, from an address input manually into a data processing system by a user, from wireless triangulation, from information from a local Internet Service Provider (ISP) or by any other suitable technique.  The GPS system in the smartphone (or alternatively, in the data processing system (i.e., the remote server)) obtains the user's location. See Napper, paragraph [0081].);
			- estimate an arrival time of the user based on the geographic coordinates of the local device (as described in both of claims 21 and 27) (Napper, paragraph [0081]; In paragraph e.g., 15 minutes) to, or estimated time of arrival (e.g., 9:15 a.m.) at, the provider location. Such calculations may take into account factors such as time of day, traffic patterns, and the like, as is known in the art. For example, where the order is initially entered into a GPS-equipped smartphone, the smartphone may use its GPS system to determine the initial location, that is, the current location of the smartphone. The smartphone could then use appropriate software to calculate an initial arrival estimate, which the smartphone could then use in implementing the method 200, or transmit to a data processing system associated with the provider where the method is being implemented by the latter data processing system. Alternatively, where the method is being implemented by a data processing system associated with the provider, the smartphone may simply determine and transmit its current location to the data processing system associated with the provider. Other techniques for obtaining an initial location to use in calculating the arrival estimate include cellular triangulation, determination from ISP data, and manual entry of a location.  The arrival time is estimated based on the user's location, which is obtained through GPS.);
			- in response to preauthorization and estimated arrival time, initiate at least one operation in preparation for arrival of the user (as described in both of claims 21 and 27) (Napper, paragraph [00179]; The method obtains arrival estimates for when the users associated with the orders are expected to arrive at the provider location, then uses the arrival estimate to schedule processing of the orders. Scheduling the processing of the completed order is equivalent to “initiating at least one operation in preparation for arrival of the user” described in Applicant’s claims 21 and 27.); 
- sending a message with an option for mobile payment (as described in both of claims 21 and 27) (Napper, paragraphs [0106] and [0108]; Paragraph [0106] teaches that the i.e., a message with an option for mobile payment).  At the end of paragraph [0108], Napper teaches that the payment support 354 may be used to select among multiple payment methods (i.e., presenting mobile payment options).); and
- receive, at the remote server, a selection of mobile payment method and process the payment for the prescription prior to the arrival of the user at a pharmacy (as described in both of claims 21 and 27) (Napper, paragraphs [0070], [0108], and [0114];  Paragraph [0108] teaches that the payment support 354 enables a user to enter payment information, such as a credit card number or a prepaid value card number, at the time an order is generated (i.e., receiving the mobile payment method and processing the payment the moment the mobile order is generated).  Paragraph [0114] teaches that where payment information 376 indicates that payment instructions 368P were sent to an external payment service 368, the order processing system will receive and verify payment confirmation 368C from the external payment service 368 and, once payment is verified, transmit the order receipt 378 via the network either directly to the smartphone 310 as shown in FIG. 3A, or to the external payment service 368 for transmission by the external payment service 368 to the smartphone 310 (i.e., processing the payment prior to the user picking up the goods).  Paragraph [0070] teaches that these features are beneficial, because they help retail establishments (including pharmacies) remain organized when preparing orders according to the sequence in which the users place orders and are expected to arrive, which helps top increase efficiency with preparation of pickup orders and is disclosed in the prior art.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for managing orders of remotely purchased goods at the time of the effective filing date of the claimed invention to further modify the system and method taught by Tran, as modified in view of: Seraly; Machani; Keresman; Patiejunas and Lawless, to incorporate the location information transmitting, arrival time estimation, and payment option features, as taught by Napper, in order to help retail establishments Napper, paragraph [0070]; see also MPEP § 2143 G.

	Regarding claims 22 and 28,
		- The combination of: Tran, as modified in view of: Seraly; Machani; Keresman; Patiejunas; Lawless; and Napper, teach the limitations of: claim 21 (which claim 22 depends on); and claim 27 (which claim 28 depends on), as described above.
		- Machani further teaches a system and method, wherein:
- the remote server uses a Short Message Service (SMS) protocol to transmit the message (as described in both of claims 22 and 28) (Machani, paragraphs [0067] and [0068]; The user may select an electronic address, which can be an email, phone number to receive text messages (i.e., short message service (SMS) protocol), or other messaging account.  The healthcare-processing system confirms the user’s electronic address by sending the user a confirmation message with a hyperlink and a unique identifier.).
The motivations and rationales to modify the system and method taught by Tran, as modified in view of: Seraly; Machani; Keresman; Patiejunas; Lawless; and Napper, described in the analysis of the obviousness rejection of claims 21 and 27 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 33,
		- Tran teaches:
- a method comprising (Tran, Col. 1, lines 14-16; In Column 1, lines 14-16, Tran teaches a method for refilling prescription medications.): 
- transmitting a request from a local device to a remote server, the local device including a location module and an application, the request including user information associated with a user of the local device (Tran, Col. 11, lines 20-26 and lines 52-54; In Column 11, lines 20-26, Tran teaches that [w]hen a user clicks on the express refill link 278 illustrated FIGS. 2 and 3, the web server 202 receives the request and, in response, transmits an express refill web page 300, illustrated in FIG. 4.  The express refill web page 300 includes a prescription number entry section 302 providing one or more fields 304 into which a user may enter prescription numbers for express refill (i.e., entering prescription numbers is the equivalent of the request including user information associated with a user of the local device).).  In Column 11, lines 52-54, Tran further teaches that [a] button 310, which may be labeled "continue" or "submit," for example, transmits the information entered into the fields 304 and the field 308 to the web server 202 (i.e., transmitting the request from a local device to a remote server).);
- receiving, via the local device, a message including a unique identifier associated with both the user and the prescription information for the user in response to the request, the unique identifier including a link configured to automatically launch the application on the local device, the unique identifier is one of: a name of the user, a birthdate of the user, an order number, or an account number (Tran, Col. 8, lines 50-55; Col. 9, lines 45-51, Col. 12, lines 11-24;  In Column 8, lines 50-55, Tran teaches that [t]ypically, a patient or customer may launch or instantiate a user interface application (e.g., a web browser or other client application) from a web-enabled device, such as the web-enabled devices 206-216, to access the web server 202 cooperating with the system 140 to implement the express refill system 100 (i.e., a link configured to automatically launch the application on the local device).  In Column 9, lines 45-51, Tran teaches that [t]he customer profile i.e., the unique identifier is a name of the user), a customer address, a customer phone number, an insurance carrier associated with the customer, an insurance group number for the customer, an insurance ID number for the customer, a customer birth date (i.e., the unique identifier is a birthdate of the user), a health history or condition, customer purchase history, etc.  In Column 12, lines 11-24, Tran teaches that, [i]n any event, when the web server 202 receives the prescription numbers 312 entered by the user (i.e., receiving the prescription numbers entered by the user operate and are the equivalent of receiving a message with a unique identifier, where the unique identifier is an order number) into the field or fields 304, the web server may issue a query to a database having a plurality of records corresponding to prescription numbers.); and
- receiving, at the local device and from the remote server, a prescription ready message (Tran, Col. 11, lines 47-51, Col. 16, lines 37-41, FIG. 12D; Column 11, lines 47-51 teach that if a user provides an electronic mail address, the express refill system may use the electronic mail address to notify the user that requested prescriptions are ready for pick up (i.e., sending a prescription ready message to the user’s device). See Figure 12D in the box under Reference number 340.  Column 16, lines 37-41 teaches that when the prescription order has been filled, and is ready at the designated pickup store 334, the pharmacy (or a system operated by the pharmacy) may transmit a notification to the customer to inform the customer that the prescription order is ready for pickup (i.e., sending a prescription ready message to the user’s device).).
		- Tran does not explicitly teach a method comprising:
			- transmitting, via the application on the local device, instructions to a remote server for preauthorization;
			- transmitting, via the application on the local device, instructions to a remote server a digital signature and a unique mobile identifier;
			- transmitting, via the location module of the local device, geographic coordinates of the local device to the remote server;
wherein the remote server in communication with a first computing system, a second computing system, and a user database;
- the remote server is configured to determine whether the user is authorized to receive sensitive information based at least in part on the digital signature in compliance with HIPAA regulations and has consented to the HIPAA terms; and
- determine whether the local device is authorize to receive sensitive information based at least in part on the unique mobile identifier, retrieve a profile associated with the user from the first computing system based on the unique identifier to identify the user, retrieve sensitive information associated with the user from the second computing system based on the profile, and transmit the sensitive information associated with the user and a preauthorization request to the third-party system; 
- wherein the preauthorization and the geographic coordinates of the local device initiate at least one operation via the remote server;
- receiving a message including an amount due for the prescription and an option for mobile payment; and
- receiving and sending a selection of a mobile payment method to the remote server for processing the payment for the prescription prior to the arrival of the user at a pharmacy.
		- However, in analogous art of systems and methods for processing healthcare payments Machani teaches:
			- transmitting, via the application on the local device, instructions to a remote server for preauthorization (Machani, paragraphs [0085]-[0088]; The user sees which healthcare insurance plans are automatically selected on the invoice payment request and the user is able to (1) make revisions by changing or adding insurance plans; (2) select and/or add funding accounts to cover any out-of-pocket costs; (3) approve the payment form; and/or (4) activate a link if the charges 
			- receiving, at the local device, a message including an amount due for the prescription (Machani, paragraphs [0004] and [0041]; Paragraph [0041] teaches that healthcare payment-processing program, in response to said communications interface receiving said payment request, determining estimated benefits payable on behalf of the end-user’ healthcare insurance plan for the charge, estimating an end-user payable amount (i.e., determining the amount due for a prescription), generating an invoice payment requesting indicating the estimated end-user-payable amount, and transmitting the invoice payment request to the end-user (i.e., sending a message including an amount due for the prescription).  Further, paragraph [0004] teaches that these payment verification features are beneficial, because they help to reduce the amount of bad debt that a healthcare provider (i.e., pharmacy) would take on from users in situations when the healthcare provider does not collect payment at the point of sale.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for processing healthcare payments at the time of the effective filing date of the claimed invention to modify the method taught in Tran to in incorporate the steps and features directed to: (1) the payment preauthorization; and (2) transmitting an invoice payment amount to a user, as taught by Machani, in order to reduce the bad debt that a healthcare provider (i.e., pharmacy) would take on from users in situations when the healthcare provider does not collect payment at the point of sale. See Machani, paragraph [0004]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for managing orders of remotely purchased goods, Napper teaches a method, including: 
- transmitting, via the location module of the mobile local device, geographic coordinates of the local device to the remote server (Napper, paragraphs [0073] and [0081]; In paragraph [0071], an arrival estimate may be obtained by using position information derived from a global positioning system (GPS) navigation system, from an address input manually into a data i.e., the remote server)) obtains the user’s location.);
- wherein the preauthorization and the geographic coordinates of the local device initiate at least one operation via the remote server (Napper, paragraph [0179]; The method obtains arrival estimates for when the users associated with the orders are expected to arrive at the provider location, then uses the arrival estimate to schedule processing of the orders. Scheduling the processing of the completed order is the at least one initiated operation in preparation of arrival of the user disclosed in applicant's claim 33.);
- receiving, at the local device, a message including an option for mobile payment (Napper, paragraph [0106] and [0108]; Paragraph [0106] teaches that the smartphone 310 includes a remote ordering application 350.  Paragraph [0106] further teaches that the remote ordering application 350 includes payment support 354.  Paragraph [0108] teaches the payment support enables a user to enter payment information, such as a credit card number or a prepaid value card number, at the time an order is generated (i.e., a message with an option for mobile payment).  At the end of paragraph [0108], Napper teaches that the payment support 354 may be used to select among multiple payment methods (i.e., presenting mobile payment options).); and
- receiving and sending a selection of mobile payment method to the remote server for processing the payment for the prescription prior to the arrival of the user at a pharmacy (Napper, paragraphs [0070], [0108], and [0114];  Paragraph [0108] teaches that the payment support 354 enables a user to enter payment information, such as a credit card number or a prepaid value card number, at the time an order is generated (i.e., receiving the mobile payment method and processing the payment the moment the mobile order is generated).  Paragraph [0114] teaches that where payment information 376 indicates that payment instructions 368P were sent to an external payment service 368, the order processing system will receive and verify payment confirmation 368C from the external i.e., processing the payment prior to the user picking up the goods).  Paragraph [0070] teaches that these features are beneficial, because they help retail establishments (including pharmacies) remain organized when preparing orders according to the sequence in which the users place orders and are expected to arrive, which helps top increase efficiency with preparation of pickup orders and is disclosed in the prior art.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for managing orders of remotely purchased goods at the time of the effective filing date of the claimed invention to further modify the method taught by Tran, as modified in view of Machani, to incorporate the location information transmitting, arrival time estimation, and operation initiation features as taught by Napper, in order to help retail establishments (including pharmacies) remain organized when preparing orders according to the sequence in which the users place orders and are expected to arrive.  These features would help to increase efficiency with preparation of pickup orders and is disclosed in the prior art. See Napper, paragraph [0070]; see also MPEP § 2143 G.
- Still further, in analogous art of integrated systems which collect and store patient data, Seraly teaches a system, wherein:
- the remote server is in communication with a first computing system, a second computing system, and a user database (Seraly, paragraphs [0018], [0020], [0039], [0041]; In paragraph [0039], the medical system includes a portal web server (i.e., a remote server) which manages and operates the medical system as well as manages and controls access to all of the data stored on the different servers within the system.  In paragraph [0018], the portal server may be distributed among several servers.  Therefore, the first computing system may be one of the distributed servers among these several servers.  In paragraph [0015], the portal server is used to enroll a plurality of users in the form of patients.  Each user is issued a credential for authentication and coordination.  As such, Seraly teaches that the enrolled patient information may be stored on the portal web server, which may be several i.e., including the first computing system).  In paragraph [0041], the portal web server is also in communication with a payment server (i.e., second computing system) which includes data related to the transfer and storage of electronic funds transfer data, as well as financial account data for a patient.  Also in paragraph [0041], the portal web server is in communication with an ERP web server (i.e., a third party server) (through the network).  The ERP web server provides accounting services, which may include banking and other financial institutions (see paragraph [0018]).  In paragraph [0018], Sealy teaches that the portal server is also in communication with a database (i.e., a user database).  Further, paragraph [0020] teaches that the claimed invention ensures that medical information is stored and accessed on a highly secure electronic communication network.).
Therefore, it would have been obvious to one of ordinary skill in the art of integrated systems which collect and store patient data at the time of the effective filing date of the claimed invention to further modify the method taught by Tran, as modified in view of: Machani and Napper, to incorporate the integrated medical evaluation and communication system arrangement as taught by Seraly, in order to ensure that medical information is stored and accessed on a highly secure electronic communication network. See Seraly, paragraph [0020]; see also MPEP § 2143 G.
	- Still further, in analogous art of methods of processing drug prescriptions via a communications network and authenticating the identity and payment method of prescriptions customers, Keresman teaches a system and method, comprising the remote server is configured to:
- retrieve a profile associated with the user based on the unique identifier to identify the user, retrieve sensitive information associated with the user based on the profile, and transmit the sensitive information associated with the user and a preauthorization request to the third-party system (Keresman, paragraphs [0004], [0039], [0041]-[0043], and [0056];  In paragraph [0039], Keresman teaches that a pharmacy maintains a database which includes data or information related to patients and their prescriptions.  For example, this data may include, the patient's name, address, social security number, age, sex, weight and/or other like personal information, a list of known or reported medical conditions which may be impacted by prescription drugs, a list of outstanding i.e., shows creating a profile based on unique identifiers, including the unique identifier of the patient's email address taught in Machani).  In paragraph [0056], an authentication process is shown for positively identifying an otherwise unknown entity.  The process includes comparing the authentication data (i.e., the registration data from paragraph [0041], which is equivalent to a profile associated with the user) to data collected from the otherwise unknown entity.  In comparing such data to determine if there is a match, the process retrieves a profile associated with the user based on the unique identifier to identify the user.  In paragraph [0043], the pharmacy evaluates the registration of a new participant (e.g., a patient) based on the data collected in paragraph [0041] (i.e., including the patient's payment and credit information).  Further, the pharmacy may determine the patient's credit worthiness by verifying its consistency by retrieving payment and credit information from the registration data (i.e., retrieving the sensitive information based on the user's profile.  In paragraph [0043], when a patient intends to fill a prescription using the system, the patient's credit worthiness is evaluated.  In determining credit worthiness, the pharmacy may pass the relevant registration data to an appropriate financial institution or credit bureau where it is analyzed for credit i.e., transmit sensitive information associated with the user and pre-authorization request to the third-party system). In paragraph [0041], the relevant registration that is related to credit worthiness includes the patient's: name, phone number, age (date of birth), sex, weight, social security number, and/or other like personal information, address, e-mail address, home phone number, work phone number, mother's maiden name, employer, data related to the patient's insurance coverage, data related to the patient's preferred form(s) of payment, etc. (i.e., examples of sensitive information that is retrieved from the user’s profile).  Further, paragraph [0004] teaches that these security features help to guard against fraudulent or otherwise unauthorized prescription drug fulfillment transactions and/or unauthorized access to confidential medical and/or pharmaceutical records.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods of processing drug prescriptions via a communications network and authenticating the identity and payment method of prescriptions customers at the time of the effective filing date of the claimed invention to further modify the method taught by Tran, as modified in view of: Machani; Napper; and Seraly, to incorporate the receipt of prescription information, authorization verification, and payment method verification request features as taught by Keresman in order to provide secure access sensitive and confidential information.  It is well-known that adding an appropriate level of security to pharmacy systems (e.g., a registration and verification process) guards against fraudulent or otherwise unauthorized prescription drug fulfillment transactions and/or unauthorized access to confidential medical and/or pharmaceutical records.  This motivation is described in the cited prior art. See Keresman, paragraph [0004]; see also MPEP § 2143 G.
- While Keresman teaches a system and method, with a remote server which retrieves profile associated with a user based on the unique identifier of the user and retrieving sensitive information associated with the user based on the profile, Keresman does not explicitly teach retrieving a profile associated with the user and sensitive information associated with the user from different computing systems (i.e., retrieving a profile associated with the user from a first computing system and retrieving sensitive information associated with the user from a second computing system) as described in Applicant’s claimed invention.
Seraly teaches that the profile information may come from a separate source than the payment information (i.e., the profile information is contained in the portal web server and payment information is contained in the payment server, and is only accessed by the secure network) as described above. See Seraly, paragraphs [0015], [0018], [0039], and [0041].  Therefore, it would have been obvious to one of ordinary skill in the art for prescription processing systems and methods at the time of the effective filing date of the claimed invention to incorporate the storing of the profile on a separate computing system than the sensitive information as taught by Seraly, in order to ensure that medical information is stored and accessed on a highly secure electronic communication network. See Seraly, paragraph [0020]; see also MPEP § 2143 G.
		- Yet still further, in analogous art of systems and methods for data storage systems with enhanced and reliable security mechanisms, Patiejunas teaches a system and method, comprising:
			- transmitting, via the application on the local device, instructions to a remote server a digital signature and a unique mobile identifier (Patiejunas, paragraph [0053]; In paragraph [0053], Patiejunas teaches that an authentication service 220 may be invoked, for example, by API handler 218, to authenticate an API request.  For example, in some embodiments, authentication service 220 may verify identity information submitted with the API request (i.e., the submitted identity information in Patiejunas is the equivalent of receiving instructions from the local device in Applicant’s claimed invention) such as username (i.e., a unique identifier) and password Internet Protocol (" IP) address (i.e., a unique mobile identifier), cookies, digital certificate, digital signature and the like.  In other embodiments, authentication service 220 may require the customer to provide additional information or perform additional steps to authenticate the request, such as required in a multifactor authentication scheme  Therefore, one of ordinary skill in the art would recognized that this disclosure in Patiejunas teaches that the identity information submitted in the API request may include a (1) username (i.e., a unique identifier) and (2) password Internet Protocol (“IP”) address (i.e., a unique mobile identifier); and such authentication information may be required as part of a multifactor authentication scheme.); and
the remote server is configured to determine whether the user is authorized to receive sensitive information based at least in part on the digital signature and determine whether the user is authorize to receive sensitive information based at least in part on the unique mobile identifier (similar to the limitation described in claim 33) (Patiejunas, paragraph [0053] and [0054]; In paragraph [0053], Patiejunas teaches that an authentication service 220 may be invoked, for example, by API handler 218, to authenticate an API request.  For example, in some embodiments, authentication service 220 may verify identity information submitted with the API request  such as username (i.e., a unique identifier) and password Internet Protocol (" IP) address (i.e., a unique mobile identifier), cookies, digital certificate, digital signature and the like (i.e., determining whether the user, based on the username (i.e., unique identifier) and digital signal; and the device, based on the IP address (i.e., unique mobile identifier), are authorized to receive the sensitive information).  In paragraph [0054], Patiejunas further teaches that, in one embodiment, authorization service 222 verifies that requested access is directed to data objects contained in the requestor's own logical data containers or which the requester is otherwise authorized to access (i.e., determining whether the user is authorized to receive sensitive information).  Paragraph [0054] further teaches that these multifactor authentication techniques are beneficial, because they help to determine whether a requested access is permitted according to one or more policies determined to be relevant to the request.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for data storage systems with enhanced and reliable security mechanisms at the time of the effective filing date of the claimed invention to further modify the method taught by Tran, as modified in view of: Machani; Napper; Seraly; and Keresman, to incorporate the multifactor authentication process as taught by Patiejunas, in order to determine whether a requested access is permitted according to one or more policies determined to be relevant to the request. See Patiejunas, paragraph [0054]; see also MPEP § 2143 G.
	- Lastly, in analogous art of prescription management and compliance systems, Lawless teaches a method, comprising:
determining whether the user is authorized to receive sensitive information based at least in part on the digital signature in compliance with HIPAA regulations and has consented to the HIPAA terms (Lawless, paragraphs [0009], [0054], [0084], and [0087]; Paragraphs [0084] and [0087] teach that the interface allows the user to digitally sign a HIPAA release and enrollment form for the system 406 (i.e., receiving a digital signature from the local device to determine whether the user is authorized to receive sensitive information in compliance with HIPAA regulations and has consented to the HIPAA terms).  Further, paragraph [0054] teaches that users and other individuals must sign a HIPAA release to get access to this PHI [Personal Health Information] (i.e., the users must sign a HIPAA release in order to access “sensitive information”), and all entities involved in the proposed invention must be either HIPAA Covered Entities or sign Business Associate or Sub-Business Associate Agreements with the Covered Entities to get access to an individual’s PHI (i.e., the system determines whether the user is able to access the sensitive information based on the user’s compliance with and consent to HIPAA regulations and terms).  Paragraph [0009] teaches that the system features are beneficial, because they help to make compliance with healthcare laws and standards more efficient for healthcare personnel.).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription management and compliance systems at the time of the effective filing date of the claimed invention to further modify the method taught by Tran, as modified in view of: Machani; Napper; Seraly; Keresman; and Patiejunas, to incorporate the step and feature of using digital signatures to determine whether users are authorized to receive sensitive information as taught by Lawless, in order to help to make compliance with healthcare laws and standards more efficient for healthcare personnel. See Lawless, paragraph [0009]; see also MPEP § 2143 G.

claim 34,
		- The combination of: Tran, as modified in view of: Machani; Napper; Seraly; Keresman; Patiejunas; and Lawless, teach the limitations of claim 33 (which claim 34 depends on), as described above.
		- Machani further teaches wherein:
- the local device receives the message using a Short Message Service messaging (as described in both of claims 22 and 28) (Machani, paragraphs [0067] and [0068]; The user may select an electronic address, which can be an email, phone number to receive text messages (i.e., Short Message Service messaging), or other messaging account.  The healthcare-processing system confirms the user’s electronic address by sending the user a confirmation message with a hyperlink and a unique identifier.).
The motivations and rationales to modify the system and method taught by Tran, as modified in view of: Machani; Napper; Seraly; Keresman; Patiejunas; and Lawless, described in the analysis of the obviousness rejection of claims 21 and 27 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 26, 32, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Tran et al. (Pat. No. US 8,626,530), Seraly et al. (Pub. No. US 2014/0006055), Machani et al. (Pub. No. US 2011/0288881); Keresman, III et al. (Pub. No. US 2011/0071847) (hereinafter referred to as Keresman); Patiejunas et al. (Pub. No. US 2014/0046908); Lawless (Pub. No. US 2007/0168228); and Napper (Pub. No. US 2013/0226651), as applied to: claims 21, 27, and 33 above, and further in view of:
- Pearce et al. (Pub. No. US 2010/0250271).

	Regarding claims 26, 32, and 37,
		- The combination of: Tran, as modified in view of: Seraly; Machani; Keresman; Patiejunas; Lawless; and Napper, teaches the limitations of: claim 21 (which claim 26 depends on); claim 27 (which claim 32 depends on); and claim 33 (which claim 37 depends on), as described above.
		- The combination of: Tran, as modified in view of: Seraly; Machani; Keresman; Patiejunas; Lawless; and Napper, does not explicitly teach a system and method, wherein:
- the message can include destination location (as described in both of claims 26, 32, and 37).
		- However, in analogous art of systems and methods for collecting and managing healthcare data, Pearce teaches a system that sends a message to a local device, wherein:
- the message can include destination location (as described in both of claims 26, 32, and 37) (Pearce, paragraphs [0007] and [0113]; The digital healthcare platform may generate a list of suggested pharmacies based on the patient’s preferences or known location.  Paragraph [0007] teaches that the system features are beneficial, because they make electronic platforms more efficient (e.g., by providing users with different options for locations to fill their prescriptions, for example, based on distance from the user's current location).).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for collecting and managing healthcare data at the time of the effective filing date of the claimed Tran, as modified in view of: Seraly; Machani; Keresman; Patiejunas; Lawless; and Napper, to incorporate the transmitting of destination information in messages feature as taught by Pearce, in order to make electronic platforms more efficient (e.g., by providing users with different options for locations to fill their prescriptions, for example, based on distance from the user's current location). See Pearce, paragraph [0007]; see also MPEP § 2143 G.

	Regarding claim 38,
		- The combination of Tran, as modified in view of: Machani; Napper; Seraly; Keresman; Patiejunas; Lawless; and Pearce, teaches the limitations of claim 37 (which claim 38 depends on), as described above.
		- Pearce further teaches a method, comprising:
- calculating, via the location module of the local device, the distance between the local device and the destination location (Pearce, paragraph [0113]; The device transmits its current GPS coordinates to the digital healthcare platform, which in turn determines and identifies the closest pharmacies to the GPS coordinates.  The user is able to select their desired pharmacy and may also get directs to the pharmacy from the user's location.).
The motivations and rationales to modify the system and method taught by Tran, as modified in view of: Machani; Napper; Seraly; Keresman; Patiejunas; Lawless; and Pearce, described in the analysis of the obviousness rejection of claim 37 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 39,
		- The combination of: Tran, as modified in view of: Machani; Napper; Seraly; Keresman; Patiejunas; Lawless; and Pearce, teaches the limitations of claim 38 (which claim 39 depends on), as described above.
		- Napper further teaches a method, comprising:
- transmitting, via the location module of the local device, geographic coordinates to the remote server upon satisfying specified distance intervals (Napper, paragraphs [0070], [0093], and [0097]; Map applications which use geolocation systems, such as GPS, may check for position updates at “set intervals” rather than constantly.  Updating the estimated arrival time may include “updating the current location, calculating the updated estimated travel time from the updated location, the provider location and an updated travel route between the updated location and the provider location, for example from an onboard GPS system.”  Paragraph [0070] teaches these features are beneficial, because they help retail establishments (including pharmacies) remain organized when preparing orders according to the sequence in which the users place orders and are expected to arrive, which helps top increase efficiency with preparation of pickup orders and is disclosed in the prior art.).
	Therefore, it also would have been obvious to one of ordinary skill in the art of systems and methods for managing orders of remotely purchased goods at the time of the effective filing date of the claimed invention to further modify the method taught by Tran, as modified in view of: Machani; Napper; Seraly; Keresman; Patiejunas; Lawless; and Pearce, to incorporate the geographic coordination transmittal step as taught by Napper, in order to help retail establishments (including pharmacies) remain organized when preparing orders according to the sequence in which the users place orders and are expected to arrive.  The additional limitation of providing updated current location information at specified intervals (1) would further assist retail personnel (i.e., pharmacists and technicians in a retail pharmacy setting) increase efficiency with preparation of pickup orders, and (2) is desirable because it reduces the consumption of battery life and data usage (i.e., costs on the user) when compared to constant updates to current location. See Napper, paragraphs [0070] and [0097]; see also MPEP § 2143 G.

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Tran et al. (Pat. No. US 8,626,530), Seraly et al. (Pub. No. US 2014/0006055), Machani et al. (Pub. No. US 2011/0288881); Keresman, III et al. (Pub. No. US 2011/0071847) (hereinafter referred to as Keresman); Patiejunas et al. (Pub. No. US 2014/0046908); Lawless (Pub. No. US 2007/0168228); and Napper (Pub. No. US 2013/0226651), as applied to: claims 21, 27, and 33 above, and further in view of:
- Lockhart et al. (Pub. No. US 2013/0339045); and
- Patch et al. (Pub. No. US 2010/0305974).

Regarding claims 41-43,
		- The combination of: Tran, as modified in view of: Seraly; Machani; Keresman; Patiejunas; Lawless; and Napper, teaches the limitations of: claim 21 (which claim 41 depends on); claim 27 (which claim 42 depends on); and claim 33 (which claim 43 depends on), as described above.
		- The combination of: Tran, as modified in view of: Seraly; Machani; Keresman; Patiejunas; Lawless; and Napper, does not explicitly teach a system and method, wherein:
			- the remote server uses a Short Message Service messaging protocol to transmit the messages back and forth between the local device and the remote server to pay for the filled prescription before arriving at the pharmacy (as described in claims 41-43); and
- the remote server receives input from an employee of the pharmacy to verify and the identify the user at the pharmacy before locating and delivering the filled prescription (as described in claims 41-43).
		- However, in analogous art of systems and methods for optimizing medication ordering, Lockhart teaches a system and method, wherein:
			- the remote server uses a Short Message Service messaging protocol to transmit the messages back and forth between the local device and the remote server to pay for the filled prescription before arriving at the pharmacy (as described in claims 41-43) (Lockhart, paragraphs [0015] and [0031], and FIG. 4; Paragraph [0031] teaches that a method for fulfilling new or existing medication orders (see flowchart in FIG. 4) includes receiving payment information [from the user] at step 414 (i.e., a message sent to the remote server to pay for a filled prescription).  Next, the process includes placing the orders on behalf of the user for the medications at/with the providers corresponding to each of the selected medications utilizing the customer payment information (step 416).  In some embodiments, part of placing the order includes faxing or e-mailing a copy of a prescription to the medication provider.  The process ends at step 418 with the sending of a confirmation message such as an e-mail or text message to the user (i.e., sending a Short Message Service messaging protocol back to the user’s local device) indicating that the medication order is placed and providing any available shipping information.  Paragraph [0015] teaches that the benefits of the systems communication features include faster processing capabilities.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for optimizing medication ordering at the time of the effective filing date of the claimed invention to further modify the modify the system and method taught by Tran, as modified in view of: Machani; Napper; Seraly; Keresman; Patiejunas; and Lawless, to incorporate the text message and payment features as taught by Lockhart, in order to increase the processing capabilities of prescription ordering systems. See Lockhart, paragraph [0015]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for automated prescription ordering, Patch teaches a system and method, wherein:
			- the remote server receives input from an employee of the pharmacy to verify and the identify the user at the pharmacy before locating and delivering the filled prescription (as described in claims 41-43) (Patch, paragraph [0056]; Paragraph [0056] teaches that a prescription filling scenario, a user may particularly be a pharmacist who has been contacted by a patient to refill a prescription.  The pharmacist activates the program, inputs the patient’s name (i.e., receiving input from an employee of the pharmacy to verify and identify the user before locating and delivering the 
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for automated prescription ordering at the time of the effective filing date of the claimed invention to further modify the modify the system and method taught by Tran, as modified in view of: Machani; Napper; Seraly; Keresman; Patiejunas; Lawless; and Lockhart, in order to prevent pharmacists and patients from waiting for the interaction of a health care provider to complete medication refill orders. See Patch, paragraph [0056]; see also MPEP § 2143 G.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

Randolph Building
401 Dulany Street
Alexandria, VA 22314

/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686